Reeves, J. This action was brought to recover money which plaintiff claims he had paid for defendant. It is not necessary to detail the facts out of which the claim arose. The evidence in the case was conflicting and contradictory as to the facts involved. The case was submitted to a jury without instructions, and a verdict was found for the plaintiff. A motion for a new trial was overruled, and a judgment rendered for plaintiff for $330.88, from which this appeal is prosecuted. The whole case turns on a question of fact. If the jury believed the testimony of plaintiff, their verdict was right; if the testimony of the defendant and his witnesses had been received by the jury as fully disclosing the facts involved in the controversy, the verdict should have been for the defendant. Under the recognized rule applicable to such a case, we can not disturb the verdict. The legal questions raised by appellant should not, in our judgment, invalidate the verdict. Under plaintiff’s testimony defendant was liable to pay his share of the loss, if any was sustained, and this liability, in law, was to the person who actually suffered the loss—who paid the money on account of the loss. This person was the plaintiff. The judgment of the Circuit Court is affirmed. Judgment affirmed.